Exhibit 10.8

NUCLEAR DECOMMISSIONING

TRUST AGREEMENT

THIS NUCLEAR DECOMMISSIONING TRUST AGREEMENT (this “Agreement”), dated as of the
June 1, 1999 between OLD DOMINION ELECTRIC COOPERATIVE, a Virginia power supply
cooperative, duly organized and existing under the laws of the Commonwealth of
Virginia, having its principal office at 4201 Dominion Boulevard, Glen Allen,
Virginia, 23060 (the “Company”), and CRESTAR BANK, as successor Trustee, a
Virginia banking corporation, having its principal office at 919 Main Street,
Richmond, Virginia 23219 (the “Trustee”);

WITNESSETH:

WHEREAS, the Company owns an 11.6% undivided ownership interest in nuclear
generating facilities located in Louisa County, Virginia, known as the North
Anna Nuclear Power Station (the “Station”);

WHEREAS, pursuant to that certain Agreement and Declaration of Trust made as of
September 1, 1989 (the “Predecessor Trust Agreement”), the Company
(i) established a trust fund (the “Fund”) into which it made contributions to
pay for Decommissioning Costs (as herein defined) of the Station, and
(ii) appointed Litten, Sipe & Miller, a Virginia general partnership, to serve
as Trustee of the Fund;

WHEREAS, pursuant to that Certain Agreement and Declaration of Trust made as of
March 1, 1991, between the Company and Bankers Trust Company (the “First Amended
and Restated Trust Agreement”), the Company removed Litten, Sipe & Miller as
Trustee and appointed Bankers Trust Company as successor Trustee of the Fund;



--------------------------------------------------------------------------------

WHEREAS, pursuant to Article IX of the First Amended and Restated Trust
Agreement, the Company wishes to remove Bankers Trust Company as Trustee of the
Fund and to appoint Crestar Bank as successor Trustee of the Fund;

WHEREAS, on the date first written above and pursuant to Section 9.2 of the
First Amended and Restated Trust Agreement, the Company shall cause Bankers
Trust Company to assign, transfer title and pay over to Crestar Bank, as
successor Trustee of the Fund, the funds and properties constituting the Fund;

WHEREAS, the Company wishes to wholly amend and restate the First Amended and
Restated Trust Agreement, pursuant to Section 10.1 thereof, and to enter into
this Agreement with Crestar Bank as successor Trustee with all of the rights,
powers, duties, and obligations specified herein; and

WHEREAS, the execution and delivery of this Agreement have been duly authorized
by each the Company and the Trustee and all things necessary to make this
Agreement a valid and binding agreement by each the Company and the Trustee have
been done.

WITNESSETH:

NOW, THEREFORE, THIS AGREEMENT, provides for the continuation of the Fund, the
making of payments therefrom, the performance of the covenants of the Company
and the Trustee set forth herein; therefore, Banker’s Trust, the current
Trustee, does hereby assign, transfer, set over and pledge unto Crestar Bank,
the successor Trustee, and to its successors in trust and its assigns, forever,
all of its right, title and interest in and to any and all cash and property
herewith and hereafter contributed to the Fund, subject to the provisions
hereof.

TO HAVE AND TO HOLD THE SAME IN TRUST for the exclusive purpose of providing
funds for the decommissioning of the Station to satisfy the Company’s liability
in connection therewith, to pay the administrative costs and other incidental
expenses of the Fund, and to make certain investments, all as hereinafter
provided.

 

2



--------------------------------------------------------------------------------

ARTICLE I

Definitions

Section 1.01. Definitions. Unless the context suggests otherwise, capitalized
words shall have the following meanings:

(a) “Administrative Costs” shall mean all ordinary and necessary expenses and
other incidental expenses of the Fund incurred in connection with the operation
of the Fund, as provided by Applicable Laws, including without limitation,
federal, state and local income tax, legal expenses, accounting expenses,
actuarial expenses and trustee expenses.

(b) “Applicable Laws” shall mean Federal and State laws, and regulations
promulgated thereunder applicable to the Fund, as the same may be amended from
time to time.

(c) “Code” shall mean the Internal Revenue Code of 1986, and regulations
promulgated thereunder, as amended, or any corresponding section or sections of
any future United States Internal Revenue statute.

(d) “Decommissioning Costs” shall mean all expenses, incurred (or to be
incurred) in connection with the entombment, decontamination, dismantlement,
removal and disposal of the structures, systems and components of the Station
when it has permanently ceased the production of electric energy, excluding any
costs incurred for the disposal of spent nuclear fuel, as provided by Applicable
Laws. Such term includes all expenses to be incurred in connection with the
preparation for decommissioning, such as engineering and other planning
expenses, and all otherwise deductible expenses to be incurred with respect to
the Station after the actual decommissioning occurs, such as physical security
and radiation monitoring expenses.

(e) “FERC” shall mean the Federal Energy Regulatory Commission.

(f) “Substantial completion of decommissioning” shall mean the date that the
maximum acceptable radioactivity levels mandated by the U.S. Nuclear Regulatory
Commission with respect to a decommissioned nuclear power plant are satisfied by
the Station; provided, however, that if the Company requests a ruling from the
Internal Revenue Service, the date designated by the Internal Revenue Service as
the date on which substantial completion of decommissioning occurs shall govern;
provided, further, that the date on which substantial completion of
decommissioning occurs shall be in accordance with Applicable Laws.

 

3



--------------------------------------------------------------------------------

ARTICLE II

Purposes of the Fund: Contributions

Section 2.01. Establishment of the Fund. The Fund shall be maintained separately
at all times in the United States pursuant to this Agreement and as a trust in
accordance with the laws of the Commonwealth of Virginia. The Company has
advised the Trustee that it does not intend to make an election under
Section 468A of the Code to qualify the Fund as a Nuclear Decommissioning
Reserve Fund thereunder and agrees that fees shall be renegotiated in the event
that the Company does make such an election

Section 2.02. Purposes of the Fund. The Fund is established for the exclusive
purpose of providing funds for the decommissioning of the Station. The Fund
shall accumulate all contributions (whether from the Company or others) which
satisfy the requirements of this Agreement. None of the assets of the Fund shall
be subject to attachment, garnishment, execution or levy in any manner for the
benefit of creditors of the Company.

Section 2.03. Contributions to the Fund. The Company (or by others approved in
writing by the Company) shall contribute assets to the Fund from time to time.

ARTICLE III

Payments by the Trustee

Section 3.01. Limitation on Use of Assets. The assets of the Fund shall be used
exclusively:

(a) to satisfy in whole or in part any Decommissioning Costs, (b) to pay the
administrative costs and other incidental expenses of each Fund separately from
the assets of such Fund, and (c) to invest in securities and investments as
directed by the investment manager(s) pursuant to Section 4.02(a) hereof or the
Trustee pursuant to Section 4.02(b) hereof.

 

4



--------------------------------------------------------------------------------

Section 3.02. Certification for Decommissioning Costs. If assets of the Fund are
required to satisfy Decommissioning Costs, the Company shall present a
certificate substantially in the form attached hereto as Exhibit A to the
Trustee signed by any one of the Chairman of the Board, the President or Vice
Presidents of the Company, requesting payment from the Fund. Any certificate
requesting payment by the Trustee to a third party or to the Company from the
Fund for Decommissioning Costs shall include the following:

(a) a statement of the amount of the payment to be made from the Fund;

(b) a statement that the payment is requested to pay Decommissioning Costs which
have been incurred;

(c) the nature of the Decommissioning Costs to be paid;

(d) the payee, which may be the Company in the case of reimbursement for
payments previously made or expenses previously incurred by the Company for
Decommissioning Costs;

(e) a statement that the Decommissioning Costs for which payment is requested
have not theretofore been paid out of funds of the Fund; and

(f) a statement that any necessary authorizations of any governmental agencies
having jurisdiction with respect to the decommissioning have been obtained.

The Trustee shall retain at least one counterpart of all copies of such
certificates (including attachments) and related documents received by it
pursuant to this Article III. The Company shall have the right to enforce
payments from the Fund upon compliance with the procedures set forth in this
Section 3.02.

 

5



--------------------------------------------------------------------------------

Section 3.03. Administrative Costs. The Trustee shall pay, as directed by the
Company, the administrative costs and other incidental expenses of the Fund,
including all federal, state, and local taxes, if any, imposed directly on the
Fund, legal expenses, accounting expenses, actuarial expenses and trustee
expenses, from the assets of the Fund.

ARTICLE IV

Concerning the Trustee

Section 4.01. Authority of Trustee. The Trustee hereby accepts the trust created
under this Agreement. The Trustee shall have the authority and discretion to
manage and control the Fund to the extent provided in this Agreement but does
not guarantee the Fund in any manner against investment loss or depreciation in
asset value or guarantee the adequacy of the Fund to satisfy the Decommissioning
Costs. The Trustee shall not be liable for the acquisition, retention or sale of
any asset of the Fund, nor shall the Trustee be responsible for any other loss
to or diminution of the Fund, or for any other loss or damage which may result
from the discharge of its duties hereunder except for any action not taken in
good faith.

Section 4.02. Investment of Fund.

(a) The Company shall have the authority to appoint one or more investment
managers who shall have the power to direct the Trustee in investing the assets
of the Fund; provided, however, that nothwithstanding the foregoing, neither the
Company nor its subsidiaries, affiliates or associates may engage in day-to-day
management of the Fund or mandate individual investment decisions. To the extent
that the Company chooses to exercise this authority, it shall so notify the
Trustee and instruct the Trustee in writing to separate into a separate account
those assets the investment of which will be directed by each investment
manager. The Company shall designate in writing the person or persons who are to
represent any such investment manager in dealings with the Trustee. Upon the
separation of the assets in accordance with the Company instructions, the
Trustee, as to those assets while so separated, shall be released and relieved
of all investment duties, investment responsibilities and investment liabilities
normally or statutorily incident to a trustee. The Trustee shall retain all
other fiduciary duties with respect to assets the investment of which is
directed by investment managers.

 

6



--------------------------------------------------------------------------------

(b) To the extent that the investment of assets of the Fund is not being
directed by one or more investment managers under Section 4.02(a) hereof, the
Trustee shall hold, invest, and reinvest the funds delivered to it hereunder as
it in its sole discretion deems advisable. These investments may include, but
are not limited to, common trust funds managed by the Trustee or an affiliate,
registered investment companies for which the Trustee or an affiliate provides
services for a fee, and deposits in the commercial bank of the Trustee or its
affiliates. Notwithstanding the foregoing, the Trustee shall be subject to the
restrictions set forth herein for investment of the assets of the Fund.

(c) When any investment manager or the Trustee is carrying out its duties
hereunder, it must exercise the standard of care, whether in investing or
otherwise, that a prudent investor would use in the circumstances. The term
“prudent investor” means a prudent investor as described in Restatement of Law
(Third), Trusts §227.

Section 4.03. Prohibition Against Self-Dealing. Notwithstanding any other
provision in this Agreement, the Trustee shall not engage in any act of
self-dealing as defined by Section 468A of the Code if the Company has elected
to qualify the Trust under Section 468A of the Code.

Section 4.04. Compensation. As agreed to by the Company, from time to time, the
Trustee shall be entitled to receive out of the Fund reasonable compensation for
services rendered by it, as well as expenses necessarily incurred by it in the
execution of the trust hereunder, provided such compensation and expenses
qualify as administrative costs and other incidental expenses of the Fund, as
provided for herein. Subject to Section 2.1 providing for a renegotiation of
fees in the event the Company makes an election under Section 468A of the Code
with respect to the Trust, the initial fee structure to be in effect for the
period beginning June 1, 1999 and ending on May 30, 2001 is attached hereto as
Schedule A.

 

7



--------------------------------------------------------------------------------

Section 4.05. Books of Account. The Trustee shall keep separate true and correct
books of account with respect to the Funds which books of account shall at all
reasonable times be open to inspection by the Company or its duly appointed
representatives. The Trustee shall, upon written request of the Company, permit
government agencies, such as the FERC or the Internal Revenue Service, to
inspect the books of account of the Fund. The Trustee shall furnish to the
Company by the tenth business day of each month a statement for the Fund
showing, with respect to the preceding calendar month, the balance of assets on
hand at the beginning of such month, all receipts, investment transactions, and
disbursements which took place during such month and the balance of assets on
hand at the end of such month. The Trustee agrees to provide on a timely basis
any information deemed necessary by the Company to file: (i) the Company’s
federal, state and local tax returns, and (ii) any other reports required by
Applicable Laws.

Section 4.06. Reliance on Documents. The Trustee, upon receipt of documents
furnished to it by the Company pursuant to the provisions of this Agreement,
shall examine the same to determine whether they conform to the requirements
thereof. The Trustee acting in good faith may conclusively rely on the truth of
statements and the correctness of opinions expressed in any certificate or other
documents conforming to the requirements of this Agreement. If the Trustee in
the administration of the Fund shall deem it necessary or desirable that a
matter be proved or established prior to taking or suffering any action
hereunder, such matter (unless evidence in respect thereof is otherwise
specifically prescribed hereunder) may be deemed by the Trustee to be
conclusively proved or established by a certificate signed by any one of the
Chairman of the Board, the President or Vice Presidents of the Company and
delivered to the Trustee. The Trustee shall have no duty to inquire into the
validity, accuracy or relevancy of any statement contained in any certificate or
document nor the authorization of any party making such certificate or
delivering such document and the Trustee may rely and shall be protected in
acting or remaining from acting upon

 

8



--------------------------------------------------------------------------------

any such written certificate or document furnished to it hereunder and believed
by it to be genuine and to have been signed or presented by the proper party or
parties. The Trustee shall not, however, be relieved of any obligation to
refrain from self-dealing as provided in Section 4.03 hereof.

Section 4.07. Liability and Indemnification. The Trustee shall not be liable for
any action taken by it in good faith and, without gross negligence and believed
by it to be authorized or within the rights or powers conferred upon it by this
Agreement and may consult with counsel of its own choice (including counsel for
the Company) and shall have full and complete authorization and protection for
any action taken or suffered by it hereunder in good faith and without gross
negligence and in accordance with the opinion of such counsel, provided,
however, that the Trustee shall be liable for any consequences resulting from
self-dealing as provided in Section 4.03 hereof. Provided indemnification does
not result in self-dealing under Section 4.03 hereof or in a deemed contribution
to the Fund in excess of the limitation on contributions under Applicable Laws,
the Company hereby agrees to indemnify the Trustee for and to hold it harmless
against, any loss, liability or expense incurred without gross negligence,
willful recklessness or bad faith on the part of the Trustee, arising out of or
in connection with its entering into this Agreement and carrying out its duties
hereunder, including the costs and expenses of defending itself against any
claim of liability hereunder, provided such loss, liability or expense does not
result from self-dealing as provided in Section 4.03 hereof, and provided
further, that no such costs or expenses shall be paid if the payment of such
costs or expenses is prohibited by Applicable Laws.

Section 4.08. Resignation, Removal and Successor Trustees. The Trustee may
resign at any time upon thirty (30) days written notifications to the Company.
The Company may remove the Trustee for any reason at any time upon thirty
(30) days written notification to the Trustee. If a successor Trustee shall not
have been appointed within thirty (30) days after the giving of written notice
of such resignation or removal, the Trustee or Company may apply to any court of

 

9



--------------------------------------------------------------------------------

competent jurisdiction to appoint a successor Trustee to act until such time, if
any, as a successor shall have been appointed and shall have accepted its
appointment as provided below. If the Trustee shall be adjudged bankrupt or
insolvent, a vacancy shall thereupon be deemed to exist in the office of Trustee
and a successor shall thereupon be appointed by the Company. Any successor
Trustee appointed hereunder shall execute, acknowledge and deliver to the
Company an appropriate written instrument accepting such appointment hereunder,
subject to all the terms and conditions hereof, and thereupon such successor
Trustee shall become fully vested with all the rights, powers, trusts, duties
and obligations of its predecessor in trust hereunder, with like effect as if
originally named as Trustee hereunder. The predecessor Trustee shall upon
written request of the Company, and payment of all fees and expenses, deliver to
the successor Trustee the corpus of the Fund and perform such other acts as may
be required or be desirable to vest and confirm in said successor Trustee all
right, title and interest in the corpus of the Fund to which it succeeds. A
successor Trustee is not liable for any act or failure to act of any predecessor
Trustee and shall have no duty or responsibility to investigate the act or
transactions of any predecessor Trustee and is entitled to accept and rely on
the books of account as they may be delivered to it upon its appointment as
successor Trustee without incurring any liability or responsibility for so
doing.

Section 4.09. Merger of Trustee. Any corporation into which the Trustee may be
merged or with which it may be consolidated, or any corporation resulting from
any merger or consolidation to which the Trustee shall be a party, or any
corporation to which the corporate trust functions of the Trustee may be
transferred, shall be the successor Trustee under this Agreement without the
necessity of executing or filing any additional acceptance of this Agreement or
the performance of any further act on the part of any other parties hereto.

 

10



--------------------------------------------------------------------------------

ARTICLE V

Amendments

The Company may amend this Agreement from time to time, provided the Agreement
may not be amended so as to violate Applicable Laws. The Fund is established and
shall be maintained for the sole purpose of qualifying as a nuclear
decommissioning trust fund under Applicable Law (other than Section 468A of the
Code unless the Company makes a subsequent election to qualify the Trust
thereunder), and the assets of the Fund shall be used as authorized by
Applicable Laws. If the Fund would fail to so qualify because of any provision
contained in this Agreement, this Agreement shall be deemed to be amended as
necessary to conform with the requirements of Applicable Laws. If a proposed
amendment shall affect the responsibility of the Trustee, such amendment shall
not be considered valid and binding until such time as the amendment is executed
by the Trustee.

ARTICLE VI

Termination

The Fund shall terminate upon the later of: (a) substantial completion of
decommissioning of the Station, and (b) termination by the U.S. Nuclear
Regulatory Commission of the Company’s operating license with respect to the
Station. Upon termination of the Fund, the assets of the Fund shall be
distributed in accordance with any written directive of any governmental agency
having jurisdiction over decommissioning of the Station. Absent a written
directive of such governmental agency within thirty (30) days after such
governmental agency is notified of the termination, all of the assets shall be
distributed to the Company. The Company shall provide the Trustee with
notification that the Fund has terminated and with either: (a) the written
directive of the appropriate governmental agency, or (b) a certificate signed by
any one of the Chairman of the Board, the President or the Vice Presidents of
the Company stating that there is no written directive of any appropriate
governmental agency and that thirty (30) days have elapsed since notification to
such appropriate governmental agency of termination, as the case may be, prior
to distribution of the assets of the Fund.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

Section 7.01. Binding Agreement. All covenants and agreements in this Agreement
shall be binding upon and inure to the benefit of the respective parties hereto,
their successors and assigns.

Section 7.02. Notices. All notices and communications hereunder shall be in
writing and shall be deemed to be duly given on the date mailed if sent by
registered mail, return receipt requested, as follows:

CRESTAR BANK

Trust Department

919 Main Street

Richmond, Virginia 23219

OLD DOMINION ELECTRIC COOPERATIVE

Attn: Vice President of Accounting and Finance

P.O. Box 2310

Glen Allen, Virginia 23058-2310

or at such other address as any of the above may have furnished to the other
parties in writing by registered mail, return receipt requested.

Section 7.03. Governing Law. The Funds have been established pursuant to this
Agreement in accordance with the requirements for a trust under the laws of the
Commonwealth of Virginia, and this Agreement shall be governed by and construed
and enforced in accordance with the laws of the Commonwealth of Virginia.

 

12



--------------------------------------------------------------------------------

Section 7.04. Counterparts. This Agreement may be executed in several
counterparts, and all such counterparts executed and delivered, each an
original, shall constitute but one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Nuclear Decommissioning
Trust Agreement to be executed by their respective officers thereunto duly
authorized and their corporate seals to be hereunto affixed and attested to as
of the day and year first above written.

 

OLD DOMINION ELECTRIC COOPERATIVE By: /s/ Daniel M. Walker Name:

 

Daniel M. Walker

Title: Vice President-Accounting & Finance CRESTAR BANK By: /s/ Karl McTaggart
Name:

 

Karl McTaggart

Title: Assistant Vice President

 

13



--------------------------------------------------------------------------------

Exhibit A

CERTIFICATE FOR PAYMENT

OF DECOMMISSIONING COSTS

[Name of Trustee],

    as Trustee

[Address]

This Certificate is submitted pursuant to Section 3.02 of the Nuclear
Decommissioning Trust Agreement, dated                                     ,
between Crestar (the “Trustee”) and Old Dominion Electric Cooperative (the
“Company”) (the “Agreement”). All capitalized terms used in this Certificate and
not otherwise defined herein shall have the meanings assigned to such terms in
the Agreement. In your capacity as Trustee, you are hereby authorized and
requested to disburse out of the Funds to                         the amount of
$                                 for the payment of the Decommissioning Costs
which have been incurred. With respect to such Decommissioning Costs, the
Company hereby certifies as follows:

1. The amount to be disbursed pursuant to this Certificate shall be solely used
for the purpose of paying the Decommissioning Costs described in Schedule A
hereto.

2. None of the Decommissioning Costs described in Schedule A hereto have
previously been made the basis of any certificate pursuant to Section 3.02 of
the Agreement.

3. Any necessary authorizations of any governmental authority having
jurisdiction over the decommissioning of the Station have been obtained.

IN WITNESS WHEREOF, the undersigned have executed this Certificate in the
capacity shown below as of                                                  .

 

14



--------------------------------------------------------------------------------

OLD DOMINION ELECTRIC COOPERATIVE By: Name:

 

Title: CRESTAR BANK By: Name:

 

Title:

 

15



--------------------------------------------------------------------------------

Certificate of Resolution

I, Vernon N. Brinkley, Secretary of Old Dominion Electric Cooperative, hereby
certify that the following is a true copy of action taken by the Board of
Directors of the Corporation at a meeting, duly called and convened on
April 13th, 1999.

RESOLVED, that the Corporation enter into a Custodian Agreement with Crestar
Bank for the deposit and custody of such funds and securities, in one or more
accounts, as may be determined from time to time.

RESOLVED, either, that the President, Vice-President, or any officer designated
by the President is hereby authorized and directed to execute such documents and
to take such additional action as may be appropriate to carry out the purposes
of these resolutions.

And the undersigned further certifies that the foregoing resolutions remain in
effect and do not contravene the charter of the by-laws of the Corporation.

WITNESS the following signature and seal this 13th day of April, 1999.

 

/s/ Vernon N. Brinkley

Secretary



--------------------------------------------------------------------------------

OLD DOMINION ELECTRIC COOPERATIVE

AMENDMENT TO

OLD DOMINION ELECTRIC COOPERATIVE

NUCLEAR DECOMMISSIONING TRUST

WHEREAS, Old Dominion Electric Cooperative (the “Company”) maintains the Old
Dominion Electric Cooperative Nuclear Decommissioning Trust (the “Trust”),
effective September 1, 1989; and

WHEREAS, Article V of the Plan gives the Company the authority to amend the Plan
provided the Amendment does not violate Applicable Laws as that term is defined
by the Trust;

WHEREAS, the Company has advised the Trustee that certain funds of the Trust are
to be invested with Mellon Bank, N.A. (“Mellon”) under a Subordinated Trust
Agreement (see, attached) with Mellon serving as the subordinated trustee;

WHEREAS, the Trust does not expressly provide for the investment of Trust assets
by the Trustee in a fund maintained by a subordinated trustee;

WHEREAS, the power to invest Trust assets in a fund maintained by a subordinated
trustee does not violate Applicable Laws:

NOW, THEREFORE, BE IT RESOLVED THAT:

FIRST: Section 4.02(b) of the Trust is amended and restated in its entirety to
read as follows:

(b) To the extent that the investment of assets of the Fund is not being
directed by one or more investment managers under Section 4.02(a) hereof, the
Trustee shall hold, invest, and reinvest the funds delivered to it hereunder as
it in its sole discretion deems advisable. These investments may include, but
are not limited to, common trust funds managed by the Trustee, an affiliate,
subordinated trust, registered investment companies for which the Trustee,
affiliate, or subordinated trustee provides services for a fee, and deposits in
the commercial bank of the Trustee or its affiliates. Notwithstanding the
foregoing, the Trustee shall be subject to the restrictions set forth herein for
investment of the assets of the Fund.

SECOND: The remaining provisions of the Trust are hereby ratified and shall
continue with full force and effect.



--------------------------------------------------------------------------------

WITNESS the following signatures:

 

OLD DOMINION ELECTRIC COOPERATIVE By:

/s/ Daniel M. Walker

Date: 9/21/99 CRESTAR BANK By:

/s/ Karl McTaggart

KARL A. McTAGGART, ASST. V.P. Date: 8/23/99

 

2



--------------------------------------------------------------------------------

SCHEDULE A

Administrative Fee schedule for Old Dominion Electric Cooperative Nuclear
Decommissioning Trust Fund:

2.5 Basis Points (.025%) annually on the first $50 million in Market Value 1.0
Basis Points (.01%) annually on the balance in Market Value

$18 per Book Entry (DTC, Fed Reserve, etc.) security transaction $30 per
non-eligible, futures, or Mutual Fund transaction

Base Fee: $1,000 annually

Minimum annual fee: $3,000 (with both Market Value and Transactions fees
contributing to the minimum)

Global Custody, On-line Access and tax reporting services if needed, will be
quoted separately.